PER CURIAM.
The final order under review [which construed a written stipulation settling a lawsuit between the parties] is affirmed upon a holding that the trial court reasonably construed and applied paragraph 14 of said stipulation to entitle the appellee John R. Sutton to 10% of the 40% contingent fee receivable from the client for legal repre*271sentation at trial in a certain case, which construction we are not disposed to reverse based on the legal principles stated in Hall v. Hall, 135 So.2d 432, 433 (Fla. 3d DCA 1961).